Opinion by
Oklady, J.,
The report of the auditor, which was confirmed by the learned court below, covers practically all that may be said with advantage on the subject of controversy.
Gross’s Appeal, 10 Pa. 360, rules the one under consideration and is a binding authority on this court. Nor does it stand alone: Guenther’s Appeal, 4 W. N. C. 41; Ashburner’s Estate, 159 Pa. 545; Bradley’s Estate, 166 Pa. 300; Striewig’s Estate, 169 Pa. 61, when before the court of last resort raised substantially the same question, and the rule of distribution has not been changed.
The decree of the court is affirmed.